Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the Request for Continued Examination as filed on 6 JAN 2021.  
Amendments to Claims 1-7 have been entered. 
Claims 1-7 are present and have been examined. 
Claim Objections 
Claims 1, 6, 7 recite: “classifying a plurality of respondents into first segmentS….specifying from among the first segment a first segment.” Examiner believes this to be a typo, and has interpreted the limitation in the way most favorable to Applicant, however, Examiner reserves the right to raise a formal rejection if clarification is not received. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “setting in the first executing, when receiving from the user via the interface a change…similar to the preference of the user that is changed according to the received change.” Newly amended independent claim 1 recites that the “change” occurs in a second executing responsible for creating a second segment; i.e. it appears an intervening limitation either in claim 1 or in claim 2 is missing, and as such the scope of the claim is unclear. Examiner specifically finds it unclear at what point a second search is executed – merely at the changing of the attribute by the user, or if that change somehow constitutes a part of the first search. Examiner notes that this has bearing on the prior art as well, as Examiner has interpreted the second search to occur at the receipt of the “changed” variable when compared to the creation of the second segment. Correction/clarification is required. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:



Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to an abstract idea without significantly more. 

	
With respect to claims 1-7, the independent claims (claims 1, 6, 7,) are directed, in part, to classifying respondents in a group, specifying a user into a previously identified segment, searching for a preference utilizing inquiries as they pertain to the relation between preferences and feature values, creating a second group based on a lack of response, and re-executing a search for a second segment. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing behaviors/interactions between people.  Managing activities, such as inquiries and groupings, of a set of respondents is by nature a method of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “a non-transitory computer readable medium having stored therein a searching program;” in claim 1, and a “processor” in claim 6, 7, to perform the claim steps. Further, the independent claims require an “interface” as well as a “storage unit”, to facilitate selection and storage of the responses. The computer readable medium, and processor, as well as the interface, and storage unit in claims 1, 6, 7, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of, at best, sending and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. No improvement is present to the computer readable medium nor the processor. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “a non-transitory computer readable medium having stored therein a searching program;” in claim 1, and a “processor” in claim 6, 7.  Further, 
Dependent claims 2-5 directed to various iterations of the abstract ideas identified in the claims above, in that they disclose various other means of executing the inquiries and taking various actions if the conditions are/are not met.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of managing interpersonal actions in the form of, presumably a survey. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al (US 20140358943 A1, hereinafter Raymond), in view of Edmonds et al (US 20160210646 A1, hereinafter Edmonds), further in view of Franke et al (US 10,127,596 Bl). 
 
In reference to claim 1, 6, 7
Raymond teaches: A non-transitory computer-readable recording medium having stored therein a searching program that causes a computer to execute a process, a search method, and a search apparatus comprising a processor, each comprising: 
Classifying a plurality of respondents into first segments wherein each of the plurality of respondents has selected a selection from among selections by referring to a storage unit that stores therein for each of the plurality of respondents an attribute and the selection, a selection among the selections having features which each have feature values (at least [024, 071-077, 0134-0138, 0160] segmentation of “key values” or priorities of the respondent groups; users may be members in multiple segments, and these segments may be identified by asking related or unrelated inquiries of the user – i.e. where do you prefer to vacation in [0160, 0186]; at [045-057, 099] generally, the tool is a real estate segmentation tool; and at [021, 036-027, 082, 087, 091, 0171, 0176, 0180-0181] a user may, or the system may, assign various weights to given preferences during life stages and/or weights within categories );
Specifying, from among the first segment a first segment into which a user is classified (at least [020-22, 050-052] profile information of respondent group/to which group a respondent belongs);
executing a search for a preference selection of the user utilizing a preference of the first segment as an initial value of a preference of the user, wherein the preference indicates a weight for a feature of a selection and, wherein the preference indicates a weight for a feature of a selection utilizing an answer to an inquiry for the respondent via an interface, and a first preference of the first segment wherein the search calculates scores indicating a relation between the preference and feature values of each of the selections, displays a part of the selections to the respondent user via the interface and determines whether the respondent user selects via the interface a selection from among the display part of the selections (at least [024, 071-077, 0134-0138, 0160] segmentation of “key values” or priorities of the respondent groups; users may be members in multiple segments, and these segments may be identified by asking related or unrelated inquiries of the user – i.e. where do you prefer to vacation in [0160, 0186]; at [045-057, 099] generally, the tool is a real estate segmentation tool; and at [021, 036-027, 082, 087, 091, 0171, 0176, 0180-0181] a user may, or the system may, assign various weights to given preferences during life stages and/or weights within categories )
when the user does not select a selection from among the displayed part of the selections after the search, [considering an alternate preference of a group] (at least [0134-0138] the inquiries change based on the segment and/or characteristics of said segment to which a user belongs; condition is 
executing the search utilizing a [newly prioritized] preference of the second segment as an initial value of a preference of the user, and repeating the search until the user selects via the interface a selection from among the displayed part of the selections  (at least [0134-0138] the inquiries change based on the segment and/or characteristics of said segment to which a user belongs; condition is “satisfied” when there is reasonable confidence to which segment(s) a user belongs and is “not satisfied” when the re-ranking occurs, at i.e. [0134-0136]).
Although Raymond as cited teaches all the limitations above, and while Raymond discloses segmenting of users based on preferences, and multiple search iterations, it does not specifically disclose users self-identifying as a given member nor does subsequent consideration of the common attribute identified nor a “first” search as newly claimed. Edmond however does disclose: 
Classifying a plurality of respondents into first segments wherein each of the plurality of respondents has selected a selection from among selections and each of respondents classified into a segment among the first segments has an attribute in common, by referring to a storage unit that stores therein for each of the plurality of respondents an attribute and the selection (at least [018, 019, 027, 031-33, 068] the common attribute is a type of purchase selection, the “segment” is male v. female; this information is collected based on prior answers to a given survey);  
Specifying, from among the first segment a first segment into which a user is classified according to an attribute of the user received via an interface wherein the first segment includes first respondents (at least [018, 027, 031] the user self identifies as male or female when presented with the survey; as in i.e. [033, 068] this is based on prior respondent information stored in the model based on past respondents);  
First executing a search for a preference selection of the user utilizing a preference of the first segment as an initial value of a preference of the user, wherein the preference indicates a weight for a feature of a selection and , wherein the preference indicates a weight for a feature of a selection utilizing an answer to an inquiry for the respondent via an interface, and a first preference of the first segment wherein the search calculates scores indicating a relation between the preference and feature values of each of the selections, displays a part of the selections to the respondent user via the interface and determines whether the respondent user selects via the interface a selection from among the display part of the selections (at least [018, 031-033]: “For example, a first question in the survey may be selected to ask a respondent whether the respondent is male or female.  The survey engine will then select a second question to include in the survey based on the output from the model.  For example, if the respondent indicates that the respondent is female, then the survey engine will select a statistically relevant question for females, whereas if the respondent indicates that the respondent is male, then the survey engine will select a statistically relevant question for males.” At [023, 049] for example, the selectable elements of the answers are presented to the user).  
		Raymond and Edmonds are analogous references, as both references rely on user input to execute iterations of a process reliant on user answers. One would have been motivated to include a use’s specific self-identification as part of such a process, as taught by Edmonds, as Edmonds teaches that considering a user’s self-identification (i.e. male vs. female) when compared against a common attribute (such as a purchased item), valuable insights are gained to train a model for future use (see 003). Edmonds teaches that by creating a system where a user may self-identify and subsequently participate represents a vast improvement over manual manipulation of user questioning and preferences, and therefore allows for more efficient insights (see 004, 005). 
While the combination of Raymond/Edmonds teaches all the limitations above, and while Raymond teaches multiple iterations of a particular line of parameters/priorities, and Edmonds teaches using segmenting to guide future iterations of a line of questioning/survey, the combination does not specifically disclose the second iteration of a modeling process as claimed. 
Franke however does disclose: 
when the respondent does not select a selection from among the displayed part of the selections after executing the search utilizing the initial value and a specific number of the inquiries, generating a second segment based on an attribute of each of the respondents, answers to the plurality of inquiries, and on preferences of the respondents (at least [fig 11 and related text, including col 29, 30] when user has changed parameters on the screen at i.e. 1120A…N, either by choice or by back end prompting from the model – “For example, if a user sets a price range, the system may evaluate the a modification to the maximum limit of the price range of 1 %, 2%, 3%, 5%, 10%, 15%, and 20%. On the other hand, for a discrete parameter such as 4-5 bedrooms, modifying a parameter by a percentage doesn't make sense…For example, if a user selected having a pool as a parameter, the system may evaluate those properties not having a pool to determine whether to recommend modifying the parameter” – i.e. the “generated” segment is the resulting generated modification incorporated as a preference when the user is prompted to answer; see also [col 30 lines 16-30]: the model suggests which parameters are most likely to appeal to the newly generated group)
executing the search for the preference utilizing a second preference of the second segment as an initial value of the preference to the user and repeating the search by changing the preference of the user (at least [fig 11 and related text] at 1130a…N, the search is re- executing with the modification as compared to the preferences determined by the model, and at 1160 the system determines which parameter of 1120A…N is most likely to be effective for the user; at [Col 29 line 25-30], model adjusts based on the likelihood of a user accepting modification; at col 2 lines 60-65: “…wherein the search engine is configured to receive an indication that the user accepts the recommended parameter modification and update the search results based on the accepted recommended parameter modification.).  Raymond, Edmonds and Franke are analogous references, in that each reference is directed to a means of improving a user’s interaction with a set of parameters associated with the segments or demographics to which they belong. Raymond and Franke in particular are analogous as both are directed to improving a user’s experience with recommending inventory to a user as influenced by modeling, while Edmonds and Franke are analogous in that they rely on the use of a collaborative filtering of a group to influence suggestions for a subsequent user. One would have been motivated to include the functionality of the second search as compared to a second segment, as taught by Franke, as Franke teaches ”In general, a collaborative filter collects information about the preferences of many users and uses that information to predict the preferences of individual users… Accordingly, it can be advantageous to have systems, devices, and/or methods for measuring similarity of and generating recommendations for unique items. ” (See col 1). Franke teaches that by considering iterative priorities and responses to modifications, i.e. changes, or history of other similar segments, the system can more efficiently project a user’s own priorities and make intelligent recommendations.

In reference to claim 2 xx 112 
Raymond/Edmonds/Franke teach all the limitations above. Raymond further teaches: wherein the process further comprises:
setting [in the search] an average value of preferences of the first respondents as the initial value of the preferences of the user (at least [071-080, 0109, 0134-0138] features or preferences for members of the first segment are compared to properties; i.e. for a given segment in a given neighborhood, which features are usually preferred or prioritized);
setting [in the search] a preference of a respondent of the first respondent segment, similar to the preference of the respondent as a preference of user, wherein (at least [071-080, 0109, 0134-0138] features or preferences for members of the first segment are compared to properties – answers are compared across users in multiple segments); and
the executing includes executing the search based on the set preference of the user (at least [0134-0138, 048-051] inquiry for the “homeseeker” preferences is executed; see broadly at [053-068] for discussion of the execution of recommendations for the homeseeker). 
Although Raymond as cited discloses all the limitations above, as well as wherein multiple searches are executed, it does not disclose a specific “first/second” search, nor a changed value.  
Franke however does teach: 
A first executing of a search (at least [fig 6 and related text, see also col 3] an original search is run, i.e. for a house with a pool as in the explanation accompanying figure 11);  
Setting, in the first executing, when receiving from the user via the interface a change of an initial value, a preference of a respondent of the first segment similar to the preference of the user (at least [fig 11 and related text] multiple parameters are run i.e. at 1120A-N, in order to determine using the model the user most similar to the requesting user). 
Raymond, Edmonds and Franke are analogous references, in that each reference is directed to a means of improving a user’s interaction with a set of parameters associated with the segments or demographics to which they belong. Raymond and Franke in particular are analogous as both are directed to improving a user’s experience with recommending inventory to a user as influenced by modeling, while Edmonds and Franke are analogous in that they rely on the use of a collaborative filtering of a group to influence suggestions for a subsequent user. One would have been motivated to include the functionality of modification of a first, subsequent search, as taught by Franke, as Franke teaches”In general, a collaborative filter collects information about the preferences of many users and uses that information to predict the preferences of individual users… Accordingly, it can be advantageous to have systems, devices, and/or methods for measuring similarity of and generating recommendations for unique items. ” (See col 1). Franke teaches that by considering iterative priorities and responses to modifications, i.e. changes, or history of other similar segments, the system can more efficiently project a user’s own priorities and make intelligent recommendations.

In reference to claim 3 xx 112
Raymond/Edmonds/Franke teach all the limitations above. Raymond further teaches: 
setting [in a subsequent search] an average value of preferences of respondents of the second segment as an initial value of the preference of the respondent user (at least [0184-0188, 0134-0138, 0174-0177] “key values” for a segment are determined, i.e. the average “value” or priority for the given population segment]; and
the [subsequent executing] includes executing the search based the set preference (at least [0134-0138, 0174-0177] responses are used to determine/extrapolate the key values of the user based on the segment of the respondent). 
Although Raymond as cited discloses all the limitations above, as well as wherein multiple searches are executed, it does not disclose a specific “first/second” search.  
Franke however does teach: 
A first executing of a search (at least [fig 6 and related text, see also col 3] an original search is run, i.e. for a house with a pool as in the explanation accompanying figure 11); 
A second search using modified values [at least fig 11 and related text] modified parameters 1120A…N are run in order to compare a potential suggested modified parameter and/or outcome). 
Raymond, Edmonds and Franke are analogous references, in that each reference is directed to a means of improving a user’s interaction with a set of parameters associated with the segments or demographics to which they belong. Raymond and Franke in particular are analogous as both are directed to improving a user’s experience with recommending inventory to a user as influenced by modeling, while Edmonds and Franke are analogous in that they rely on the use of a collaborative filtering of a group to influence suggestions for a subsequent user. One would have been motivated to include the functionality of the second search as compared to a second segment, as taught by Franke, as Franke teaches ”In general, a collaborative filter collects information about the preferences of many users and uses that information to predict the preferences of individual users… Accordingly, it can be advantageous to have systems, devices, and/or methods for measuring similarity of and generating recommendations for unique items. ” (See col 1). Franke teaches that by considering iterative priorities and responses to modifications, i.e. changes, or history of other similar segments, the system can more efficiently project a user’s own priorities and make intelligent recommendations.
Potentially Allowable Subject Matter 


In reference to claims 4, 5: 
Examiner believes claims 4, 5, if re-written into independent form and incorporating intervening claim 2, to be free of the art. 

Response to Arguments
Applicant’s remarks as filed on 6 JAN 2021 have been fully considered. 
Applicant is directed to note the new objections and rejections under 35 USC 112b as described above. 
With respect to Applicant’s remarks regarding subject matter eligibility under 35 USC 101, Examiner does not find the amendments nor the remarks beginning on page 7 to be persuasive. As noted in prior prosecution, the claims appear to be directed to managing a survey of sorts, which is a certain method of human activity, and as such, Applicant’s assertion that the claims do not recite an abstract idea are not found persuasive.  Applicant cites to a portion of the specification which presumably is in an effort to disclose subject matter eligibility – Applicant’s highlighted “benefit” on page 8 is not found to be persuasive, as Applicant appears to be simply reiterating the argument that the claims do not recite abstract ideas. Applicant is attempting to put forth that using a general computer to put forth a survey system is enough to constitute subject matter eligibility – Examiner respectfully disagrees. Applicant does not provide further remarks, and as such Examiner is unable to respond further. Examiner suggests incorporating language regarding any modeling or training of a model Applicant believes to be pertinent to accomplish the claimed limitations. 
Applicant’s remarks regarding the prior art are found moot in view of the new grounds of rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160307282, to Stewart, discloses modeling potential neighborhoods for a user based on user preferences.  
US8732219, to Ferries, discloses correlated geographic areas for a user based on preferences. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622